 1   MARC P. COOK, ESQ.
     Nevada Bar No. 004574
 2   JULIE L. SANPEI, ESQ.
     Nevada Bar No. 005479
 3   COOK & KELESIS, LTD.
     517 South Ninth Street
 4   Las Vegas, Nevada 89101
     Phone:         (702) 737-7702
 5   Fax:           (702) 737-7712
     E-mail:        law@bckltd.com
 6   Attorneys for Defendant Jarod Barto
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
12    JANE DOE, an Individual,                        CASE NO. 2:19-CV-00382-GMN-BNW

13                          Plaintiff,
                                                      STIPULATION FOR EXTENSION OF
14    v.                                              TIME TO FILE REPLY TO
                                                      PLAINTIFF’S RESPONSE TO MOTION
15    CITY OF LAS VEGAS, CITY OF                      TO DISMISS (DKT 81, DKT 85 AND
      HENDERSON, NATHAN HANNIG, an                    DKT 90)
16    Individual, MARIO RUEDA, an Individual,
      RUBEN SANCHEZ, an Individual, JAMES
17    SUAREZ, an Individual, JONATHAN CUFF,
      an Individual, JOSEPH “JOE” VANEK, an
18    Individual, JAROD BARTO, an Individual,
      CODY RACINE, an Individual, JASON
19    TULLIS, an Individual, ZACH YEOMAN, an
      Individual, WILLIAM MCDONALD, an
20    Individual, JON STEVENSON, an
      Individual, JOHN DOE #1, likely an
21    Individual DOES I through X; ROE
      CORPORATION I through X.
22                          Defendants.
23
24          Defendant, Jarod Barto (hereinafter “Defendant Barto” or “Barto”), by and through his

25   counsel of record, Marc P. Cook, Esq., of the law firm of Cook & Kelesis, Ltd., and Plaintiff

26   Jane Doe, (hereinafter “Plaintiff” or “Jane Doe”) by and through her counsel of record Jenny L.

27   Foley, Esq., of the law firm of HKM Employment Attorneys, LLP, and hereby Stipulates as

28   follows:
 1             IT IS HEREBY STIPULATED that Defendant Barto shall have up to and including
 2   July 21, 2019, in which to file his Reply to Plaintiff’s Response to Defendant Barto’s Motion to

 3   Dismiss (Dkt 81, DKT 85, and DKT 90).
 4   DATED this 26th day of June, 2019.           DATED this 26th day of June, 2019.
 5   COOK & KELESIS, LTD.                         HKM EMPLOYMENT ATTORNEYS LLP
 6
 7    /s/ MARC P. COOK, ESQ.                       /s/ JENNY FOLEY, PH.D. ESQ.
     MARC P. COOK, ESQ.                           JENNY FOLEY, PH. D. ESQ.
 8   Nevada Bar No. 004574                        Nevada Bar No. 09017
     517 South 9th Street                         1785 East Sahara Avenue
 9   Las Vegas, Nevada 89101                      Suite 325
                                                  Las Vegas, Nevada 89104
10   Attorney for Defendant Jarod Barto           Attorneys for Plaintiff
11
                                                 ORDER
12
            IT IS HEREBY ORDERED that Defendant Barto shall have up to and including July
13
     21, 2019, in which to file his Reply to Plaintiff’s Response to Defendant Barto’s Motion to
14
     Dismiss (Dkt 81, DKT 85, and DKT 90).
15
            Dated this 3 day of July, 2019.
16
17
18
19                                                Gloria M. Navarro, Chief Judge
                                                  UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
